Fourth Court of Appeals
                                     San Antonio, Texas
                                             May 14, 2015

                                         No. 04-15-00292-CR

                                     EX PARTE Martin PARKS

                                Original Habeas Corpus Proceeding1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

       On May 8, 2015, relator filed a pro se petition for writ of habeas corpus. The court has
determined that it lacks jurisdiction to consider relator’s petition. Accordingly, relator’s petition
is DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.

           It is so ORDERED on May 14, 2015.



                                                         _________________________________
                                                         Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2015.



                                                         ___________________________________
                                                         Keith E. Hottle
                                                         Clerk of Court




1
  This proceeding arises out of Cause Nos. 2015CR2488 and 2015CR2489, styled The State of Texas v. Martin
Parks, pending in the 227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O'Connell
presiding.